DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 8/8/2022 has been entered.


Claim Rejections - 35 USC § 103
Claim(s) 1, 4-14, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higuchi et al. (JP 2011-016962) in view of Iwami et al. (US 2013/0096233) or Matsuda et al. (US 2014/0087614).
Note: citations refer to the machine translation of JP ‘962 filed by Applicant on 10/26/2020.
Regarding claims 1 and 14:
Higuchi discloses a thermally conductive resin composition comprising resin, anhydrous magnesium carbonate, and at least one filler selected from a group including alumina [abstract; 0001; 0008]. The overall inorganic filler content is 10-70 vol% to provide the desired level of thermal conductivity [0008; 0046]. The anhydrous magnesium carbonate is 30-95 vol% of the inorganic filler to provide desirable anti-wear properties while maintaining thermal conductivity [0041].
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to select alumina as the additional filler and further vary the relative ratio of the alumina and magnesium carbonate as well as the overall inorganic filler content over values within the presently claimed ranges to provide a composition resulting in the desired wear and thermal conductivity properties for a given end use.
Higuchi is silent with regard to an inorganic substrate on which a molybdenum compound is supported.
Such compounds were known in the art. For example, Iwami discloses epoxy resin compositions for a prepreg and printed circuit boards [0001]. In addition to the epoxy resin, the composition contains inorganic filler [0072] and a molybdenum compound [0081]. The molybdenum compound can be coated onto an inorganic filler, such as talc, aluminum hydroxide, magnesium hydroxide, silica, etc. [0083-0084]. The amount of molybdenum compound is 0.05-5 parts by mass relative to 100 parts of the resin solid content to provide improved flame retardancy and good hole position accuracy [0082].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use an inorganic filler comprising a molybdenum compound thereon as taught by Iwami, and further vary the relative amount thereof including amounts within the claimed range, in Higuchi’s composition to provide improved flame retardancy and good hole position accuracy.
Alternatively, Matsuda discloses a thermosetting composition for the production of prepregs and circuit boards [0001]. The composition comprises 40-80 volume parts of an inorganic filler, including a molybdenum compound (C) in an amount of 1-10% by volume of the inorganic filler [0015]. The molybdenum compound improves the mechanical workability of the composition [0041]. The compound preferably is supported on a filler, such as zinc oxide, aluminum oxide, or barium sulfate, for improved dispersibility and economy [0045]. If the blending ratio of compound (C) is smaller than the disclosed range, the workability is not improved, and if the ratio is higher than the disclosed range, the peel strength decreases and the thermal decomposition temperature drops [0050].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use an inorganic filler comprising a molybdenum compound thereon as taught by Matsuda, and further vary the relative amount thereof including amounts within the claimed range, in Higuchi’s composition to provide improved workability while maintaining peel strength and the thermal decomposition temperature.
Regarding claim 4:
Higuchi teaches the alumina has a smaller average particle size than the anhydrous magnesium carbonate [0044].
Regarding claim 5:
Higuchi teaches the average diameter of the magnesium carbonate is 0.1-100 μm [0030]. An example magnesium carbonate (magnesite) has a diameter of 21 μm [0063].
Regarding claim 6:
Higuchi teaches the average diameter of the alumina is 0.1-50 μm to provide the desired dispersibility and wear properties [0043]. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the diameter of the alumina, including over values within the presently claimed range, to provide the properties desired for a given end use.
Regarding claim 7:
Higuchi teaches the alumina can have a spherical shape [0045]. The examiner notes the machine translation provided by Applicant does not disclose the spherical shape feature; however, an additional machine translation of the document from Espacenet provides the following translation of the paragraph: 
“The shape of alumina, magnesium oxide and aluminum nitride is not particularly limited, but the aspect ratio is 1 to 2 because the obtained heat conductive resin composition is filled with high density and the heat conductivity of the molded product can be increased. A spherical shape, a polyhedral shape, a substantially polyhedral shape or a cubic shape in the range is preferable. Further, in the heat conductive resin composition of the present invention, two or more kinds of the aluminas having different shapes and / or average particle diameters are filled to form a close-packed structure and increase the heat conductivity of the molded product. Magnesium oxide and aluminum nitride may be used.”
Regarding claims 8-9 and 11-12:
Higuchi teaches a sheet (film) of the composition and a laminate comprising the sheet and a copper foil, which can be used as an electronic circuit substrate (printed wiring board) [0055-0059]. 
Regarding claim 10:
Higuchi discloses a composition and sheet as previously explained. The resin comprises a liquid crystalline polyester resin and the sheet is suitable for electronic circuit substrates [0011; 0055].
Higuchi is silent with regard to a prepreg.
Iwami discloses the formation of a prepreg by impregnating the composition into a base [0091-0092]. The prepreg then can be used to form a printed circuit board [0093].
Alternatively, Matsuda discloses the formation of a prepreg by impregnating the composition into a nonwoven fibrous base material [0077-0078]. The prepreg then can be used to form a printed circuit board [0084; 0085].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to impregnate a base material with Higuchi’s composition to provide a prepreg suitable for use as printed wiring board substrate as known in the art.
Regarding claim 13:
Higuchi teaches a dispersant can be used in the composition [0047]. Suitable dispersants include polyacrylic acid, which is intrinsically “photocurable” (i.e., able to be cured via light) as presently claimed.
Regarding claim 17:
As noted, Higuchi teaches a sheet (film) of the composition and a laminate comprising the sheet and a copper foil, which can be used as an electronic circuit substrate (printed wiring board) [0055; 0059]. The thickness of the copper foil (conductive layer) is in the range of 6-100 μm [0058].
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the thickness of the copper foil, including over values within the claimed range, to provide the desired dimensions and other properties for a given end use.


Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higuchi et al. (JP 2011-016962) in view of Iwami et al. (US 2013/0096233) or Matsuda et al. (US 2014/0087614) as applied above and further in view of Matsuda et al. (JP 2006-274361).
Note: citations refer to the machine translation of JP ‘361 provided with this Office Action.
Regarding claim 18:
Higuchi in view of Iwami or Matsuda discloses a composition as previously explained. Higuchi teaches a sheet (film) of the composition and a laminate comprising the sheet and a copper foil, which can be used as an electronic circuit substrate (printed wiring board) [0055-0059]. 
Higuchi is silent with regard to the surface roughness of the copper foil.
Matsuda discloses providing a roughened copper foil increases adhesion with a resin material (abstract; paragraph 3 of p3). Matsuda provides a foil having a roughness Rzjis of 8-15 μm to solve this problem (abstract; paragraph 6 of p3).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use a copper foil having a roughness Rzjis as disclosed by Matsuda to provide good adhesion with the sheet of Higuchi.


Allowable Subject Matter
Claims 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Higuchi discloses a thermally conductive resin composition as previously explained. The resin comprises a liquid crystalline polyester [0012]. Furthermore, Higuchi teaches away from the use of thermosetting resin and seeks to provide an improved thermoplastic resin [0003]. Therefore, nothing of record indicates it would have been obvious to one of ordinary skill in the art to modify Higuchi’s composition to further comprise a curing agent and catalyst comprising organic acid metal salts as presently claimed.

Response to Arguments
Applicant's arguments filed 8/8/2022 have been fully considered but they are not persuasive.

Applicant argues Higuchi fails to disclose that hydrates of magnesium carbonate are excluded from its composition and notes the reference discloses such hydrates at paragraph [0066] (p7).
The examiner respectfully disagrees. As noted in the rejection, Higuchi discloses the use of “anhydrous” magnesium carbonate. This indicates the material used by Higuchi does not comprise hydrates. Furthermore, paragraph [0029] states the term refers to material “which does not contain water of crystallization”. The same paragraph states that the use of hydrates causes foaming during heating, which is undesirable. The hydrate disclosed in paragraph [0066] is used in Comparative Example 2, which demonstrates the undesirable foaming as described in paragraph [0076]. Therefore, the examiner maintains the rejection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D FREEMAN/Primary Examiner, Art Unit 1787